 SEATTLE BLDG. & CONSTRUCTION TRADES COUNCILSeattle Building and Construction Trades Counciland Voorhees Rig Co.and District Council ofCarpenters and Pile Drivers Local Union 2396.Case 19-CD-124.August 11, 1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERS BROWN, JENKINS, AND ZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Voorhees Rig Co., hereincalled the Company or Voorhees, alleging thatSeattle Building and Construction Trades Council,herein called Council, violated Section 8(b)(4)(D)of the Act. A duly scheduled hearing was held be-fore Hearing Officer Gordon M. Byroldt on May4 and 5, 1967. All parties appearing were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingupon the issues. The rulings of the hearing officermade at the hearing are free from prejudicial errorand are hereby affirmed. Thereafter, the Companyand the Council filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE COMPANYThe Company is a Washington corporation withits principal place of business in Seattle, Washing-ton. It is engaged in the erection of oil drilling rigsin Seattle, Washington, and the State of Alaska. An-nually it performs services for employers incor-porated outside the State of Washington, who areengaged in commerce, in an amount valued in ex-cess of $50,000. The parties stipulated, and we find,that the Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act anditwill effectuate the policies of the Act to assert ju-risdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that the SeattleBuilding Trades Council, and the District Councilof Carpenters and Pile Drivers Local Union 2396,are labor organizations within the meaning of Sec-tion 2(5) of the Act.III.THE DISPUTEThe dispute involves the work ofassembling anderecting oil drilling rigs.167 NLRB No. 435A. BackgroundThe Company is engaged in the business of as-sembling, maintaining, and dismantling standard oildrill rigs.A standard oil drill rig is a prefabricateddrilling tool designed, manufactured, and deliveredin its component parts to be assembled by thepurchaser for the drilling of oil wells. When it isdetermined where an oil well is to be drilled,customarily the component parts of the drilling rigare delivered and assembled on the site. After thewells are drilled, the drill rig and its parts are movedto another site, where it is assembled, to be usedagain as a drilling tool.Pursuant to contract with oil exploration compa-nies operating in the State of Alaska, the Companyis engaged in the initial assembly, in Seattle, of oildrilling rigs and, upon completion of the work inSeattle, is charged with the final assembly and in-stallation of these rigs on the exploration company'soffshore drilling platforms in Alaska.The initial work performed in Seattle consists ofthe assembly of the rig base which includes thesetting of certain machinery and some pipe installa-tion on the base and the mounting of a wide screenaround that portion of the structure. Upon comple-tion of the base, it is shipped intact to Alaska whereit is hoisted by crane onto the drilling platform, in-stalled in place, and the upper portion of the rig iserected on the base, to an average height of approxi-mately 130 feet above the base. All of this work isperformed by the Company which utilizes em-ployees classed as rig builders.This case is a jurisdictional dispute in which theIronworkers in particular, and the Seattle BuildingTrades, of which the Ironworkers is a member.claim the work of assembling the rig base of thesestandard oil drilling rigs. The Company has as-signed such work to its employees who areclassified as rig builders.On March 1, 1967, pursuant to an election, theDistrictCouncil of Carpenters and Pile DriversLocal Union 2396 was certified as the bargainingagent for the Company's employees. The Companyhas entered into a collective-bargaining agreementwith the Carpenters which became effective onMarch 1, 1967.On April 2, 1967, Ironworkers Business AgentSalesthreatenedVoorhees that unless henegotiated with the Ironworkers about the rig basework, Sales would "get the whole Building TradesCouncil in Seattle involved in this situation and wewill really stir up a hornets' nest."On April 3, 1967, the Company, under contractwithWestern Offshore Drilling Company, andusing rig builder employees represented by the Car-penters Union, began completion of a contract toassemble the two standard oil drilling rigs ofWestern Offshore at pier 9 in Seattle. These were310-5410-70-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rigs the Company and its rig builders wereworking on from August 15 to 30, 1966.On April 7, 1967, at approximately 12 noon theSeattle Building Trades Council placed a picket atthe gate of pier 9. The picket wore a placard bearingthe following legend:VOORHEES RIG CO. WORK ASSIGNMENTUNFAIR TOSEATTLE BUILDING TRADES COUNCILMA 3-8515At the time picketing started, Pratt, businessagent for Ironworkers Local 86, stated to Voor-hees, "I want you to get rid of all the men you haveon the job."Also, St. Laurent, secretary-treasurer and agentof the Seattle Building Trades Council, togetherwith about seven other union officials, on April 6,1967, called on Gilbert Meyer, drilling superintend-ent for Western Offshore Drilling Company, andSt.Laurent advised Meyer that the work for as-sembly of the standard drilling rig, which had beencontracted to Voorhees, was their work, that theyintended to get it, and that they were either going toget it or shut Western Offshore down.The object of the picketing was to force assign-ment by Voorhees of his work of assembling thestandard oil drilling rigs to the Seattle BuildingTrades Council members and to Ironworkers Local86 in particular, rather than to the rig builders, em-ployees of the Company, who were represented byCarpenters and with whom the Company has a bar-gaining agreement.As a consequence of the picketing, individualsemployed by various employers, including MobileCrane Co., Seattle Transfer and Storage Co., Gil-more Steel Corporation, and Pacific Northwest BellTelephone Company refused to transport materialsor perform services for their respective employersat the premises of Voorhees. The picketing con-tinued until April 12, 1967.B.The Contentionsof thePartiesThe Employer contends that it has a labor con-tract for this work with the Carpenters, that it hasassigned the work to its own employees, and that itsown employees are best suited to perform this workby virtue of their special training and experience.The Ironworkers contends that the type of workin dispute has traditionally been performed by itsmembers.C.The Applicability of theStatuteSection 10(k) of the Act empowers the Board tohear and determine a dispute out of which an8(b)(4)(D) charge has arisen. Before making adetermination of the dispute, the Board is requiredto find there is reasonable cause to believe that Sec-tion 8(b)(4)(D) has been violated.The facts show that the Employer assigned thework to its own employees represented by the Car-penters.The Seattle Building and ConstructionTrades Council claimed the work for the Ironwork-ers, and threatened to shut the job down and putup a picket line for the avowed purpose of gettingthe work assigned to the Ironworkers. Accordingly,we find reasonable cause to believe that Section8(b)(4)(D) of the Act has been violated, and that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.IV.THE MERITS OF THE DISPUTEAswe stated inJ.A. JonesConstructionCompany,we will determine the appropriate as-signment of disputed work in each case presentedfor resolution under Section 10(k) of the Act onlyafter taking into account and balancing all relevantfactors.A.Collective-Bargaining AgreementsThe Company has a collective-bargaining agree-ment with the Carpenters covering the employeeswho were performing the disputed work. The agree-ment contains the following paragraph:ARTICLE I I -SCOPE OF AGREEMENTThe Employer, pursuant to the decision oftheNLRB in Case No. 20-RC-1327 andlimited thereto, recognizes the District CouncilofCarpenters and the Pile Drivers UnionLocal 2396 as the sole and exclusive bargain-ing agent for all employees in the classificationof rig building which shall include erection andmaintenance, except and excluding executives,civil engineers, and their helpers, superintend-ents,assistantsuperintendents,mastermechanics, timekeepers, messenger boys, of-ficeworkers, or any of the employees abovethe rank of craft foreman.The Company does not have a collective-bargainingcontract with the Ironworkers.The language of the assignment with the Carpen-ters refers to the employee classification of rigbuilding which is further defined as the erection andmaintenance thereof [of rigs]. As this languageclearly applies to the work in dispute, the collective-bargaining contract is a factor favoring the assign-ment of work to the rig builders represented by theCarpenters.International Association of Machinists,Lodge No 1743 (JA JonesConstructionCo ),135 NLRB 1402 SEATTLE BLDG. & CONSTRUCTION TRADES COUNCILB.Company, Area, and Industry PracticeThe Company operated out of Wyoming from itsinception in1962 through late 1966. Throughoutthese years the Company had contracted to assem-ble and dismantle standard oil rigs for the followingoil and drilling companies in the following States:Mountain States DrillCompanyCommunity Gas & Oil Co.Brinkerhoff DrillingCompanySchaft Drillers, Inc.Texaco, Inc.Pan American PetroleumMarathon Oil CompanyR. L. Manning DrillingCompanyWyomingMontanaColoradoNevadaColoradoWyomingWyomingWyoming, Colorado,Alaska, Utah, NorthDakota, South Dakota,Montana0Pure Oil CompanyWyoming, UtahColorado Oil & Gas Co.ColoradoIn all of this work the Company used experiencedrigbuilders recruited from various parts of thecountry.The assembly of oil drilling rigs in Seattle has arelatively brief history. Prior to May 1966, no oilrigswere assembled in Seattle. Six rigs have beenbuilt by Don Sparling Companyusingironworkersfor two drilling contractors, Rowan, and Reading &Bates.Voorhees performed a rig assembly for Cal-Drill employing rig builders. Voorhees also didpreassembly work on two rigs for the Santa FeDrilling Companyusingboth ironworkers and rigbuilders because he was told that there would be awork stoppageunlesshe engaged one ironworkerfor each rig builder utilized. In the fall of 1966,Voorhees and his crew of rig builders went toAlaska where they completed the assembly of theCal-Drill rig (which Voorhees had preassembled inSeattle), the two Santa Fe rigs (which were preas-sembled in Seattle by Voorhees' rig builders andironworkers as a result of a work stoppage threat),and the Rowan and Reading &Batesrigs which hadbeen preassembled by a contractor using ironwork-ers.Of the rigs assembled in Seattle in 1966, thefacts show that both rig builders and ironworkershave performed this work. Accordingly, we con-clude that evidence of past area practice does notestablish a clear pattern of assignment of thedisputed work to either the rig builders or the Iron-workers. As to Company practice, it is clear thatthe Company normally utilized rig builders for suchwork. There was no evidence adduced as to prac-tice in the industry.C.Efficiencyof Operation,Skills Involved37The record shows that in performing the disputedwork, the Company, using rig builders, caneconomically assemble the base rig as well ascomplete the final installation. The record of per-formance by the Company's employees over aperiod of years indicates that they are capable ofperforming the disupted work. As far as high workis concerned, the methods used by rig builders areunacceptable to ironworkers and considered un-safe, although Voorhees has a perfect safety record.Indeed, there is no claim by the Ironworkers that itsmembers are more capable of performing the workin dispute. Consequently, while both groups ap-peared equally skilled in the assembly of base rigs,the Ironworkers does not claim and apparently doesnot want to do the final installation work which isnormally done at the installation site. Conversely,the rig builders do and are capable of doing both theassembly work and the final installation work on thesite.ConclusionOn the basis of the foregoing considerations, it isclear that none of the relevant factors favor an as-signmentof work as claimed by the Ironworkers.Although the Ironworkers sometimes performssimilar work of assembling the drilling rig for con-tractors in the area, the Ironworkers does not havea contract for such work with the Company as doesthe Carpenters. Such factors as the Company's pastpractice, the collective-bargaining agreement, andthe demonstrated skills of the Company's own em-ployees favor the presentassignment.In addition,as we have found the area practice is relatively newand the work is apparently divided between theIronworkers and the rig builders, we find it is not asignificant factor.Accordingly, we shall determinethe dispute by confirming the Company's presentassignmentto its own employees represented by theCarpenters, but not to that Union or to its members.Our present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, and uponthe basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Rela-tions Board makes the following Determination ofDispute:1.Employees of Voorhees Rig Co., currentlyrepresented by District Council of Carpenters andPileDrivers Local Union 2396, are entitled to per-form the job of assembling oil drilling rigs for Voor-hees Rig Co.2.SeattleBuilding and Construction TradesCouncil is not entitled, by means proscribed by Sec- 38DECISIONSOF NATIONALLABOR RELATIONS BOARDtion 8(b)(4)(D) of the Act, to force or require theCompany to assign the above work to the Iron-workers.3.Within 10 days from the date of this Decisionand Determination of Dispute,Seattle Building andConstruction Trades Council shall notify the Re-gional Director for Region 19, in writing, whetheritwill refrain from forcing or requiring the Com-pany, by means proscribed by Section 8(b)(4)(D),to assign the work in dispute to Ironworkers ratherthan to the Company's employees represented bythe Carpenters.